DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 are pending.
The applicants have amended the claims, see parent claims 1 and 10, and further of dependent claims 2, 3, 11, and 12.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. The applicants have amended the claims, in this case, the parent claims 1 and 10 have incorporated features from the respective dependent claims 2 and 11, along with additional new features regarding the outer layer of the pins facing the mold cavity formed of the non-metal material.  The applicants have made arguments concerning these features over the prior art references.  Further, the applicants have .

Further, the applicants argued of the pins and of the non-metal features (new changes as of the latest amendment).  The features regarding the outer layer upon the pin to the claims are noted and the applicants argued concerning the Thune reference, however, the features are shown in the Tahara reference as shown below particularly of the features of the metal pin and a non-metal surface for contact with the mold cavity.
Of note, claims 3 and 12 have also been amended by the applicants that state that the pins now have metal cores instead of being hollow metal pins.  The rejection of the claims are shown below in the new rejections as addressed by Tahara.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich (US 6019930) in view of Manda (US 2008/0199554), and Tahara (US 5741446).
In regards to claim 1, the Baresich reference teaches a mold assembly for injection molding a shaped element, the mold assembly (Fig. 2) defining a mold cavity 0” for receiving a feedstock and comprising:
a first mold portion and a second mold portion (see Fig. 2) cooperating to define a mold cavity therebetween, the mold cavity corresponding to the shaped element and configured to enclose a feedstock therein:
the first mold portion having a first surface (see portions of the cavity surface comprising of boosters, 20”, and stamper portion 32) partially defining the mold cavity, the first surface being releasably engageable to, and adapted to directly contact the powder feedstock, the first surface being made of a non-metal material having a first thermal capacity and a first thermal conductivity (the teaching of the stamper is of any particular suitable material consisting of metals, glasses, and ceramics, see Col. 13, lines 19-27, and further, the booster 20’ can be formed from polyimide, liquid crystal polymer, and mica, see Col. 16, lines 28-32); and
the second mold portion having a second surface (see 18, 18”) partially defining the mold cavity and releasably engageable to the feedstock, at least the second surface of the second mold portion being made of a solid metal material (die 18 can be made from various materials, including common mold metals, see Col. 10, lines 39-46) having a second thermal capacity and a second thermal conductivity;
the materials of the boosters selected for their thermal conductivity properties, see Col. 16, lines 15-27, and including teaching of having boosters 14 of materials that have less thermal conductivity than the common mold metals, see Col. 6, lines 1-11).
In this regards, Baresich teaches of the concept of a mold having different materials, of non-metals, and solid metals, that form the molding portions of a mold cavity are known in the art as set forth in Baresich, particularly regarding the desire of different material properties along the particular mold surface regions as it would affect the formed product during molding operations, and the mold can be used to mold thermoplastic, ceramics, glasses, and metals, see Col. 4, lines 8-11.  Further, the mold portions cooperate to form a mold cavity and thereby forming the shaped element and can enclose the feedstock within the mold, see Fig. 2.  The portions of the stamper or booster being of the first mold portion are taught of materials that can include non-metals, thereby free of any metal.
In regards to the use of the mold assembly for powder injection molding, Baresich does not specifically teach of the use of the structure in such manner, this is viewed as an intended use of the structure in which the structure of Baresich is capable of operating in such a manner.  
Furthermore, Manda teaches of injection molding machine for metallic molding material, see abstract, further in specification of Manda is the teaching that the machine 
 Thereby, one skilled in the art would recognize the teaching from Manda of the applicability of utilizing the mold structures for different types of molding.  Here, it would have been obvious for one of ordinary skill in the art to modify the capability of the Baresich reference as can be applied to powder injection as taught by the Manda reference of known mold construction particularly as the mold can be used for a variety of molding materials.  
	
In regards to the layer of the pin being comprised of a non-metal material, Tahara teaches of a mold assembly that includes the use of a core pin, the core pin with the surface being formed of ceramic or glass, see Cl25, ll25-31; Cl25, ll55-57; Cl27,ll55-65.  Herein, Tahara teaches of the core pin that includes a flame sprayed layer on the surface, see Cl27,ll40-44.  It is established of within the molding arts of layered core pins particularly of non-metal materials that are layered and facing the mold cavity.  Here, the different materials are known as shown in Tahara regarding the different cooling rates, this includes preventing occurrence of the weld-mark upon the molded article and preventing the decrease in the strength of the molded article, see Cl25,ll26-37.
It would have been obvious for one of ordinary skill in the art to modify core pin of   Baresich in view of Manda with the layer of non-metal material along the surface as taught by Tahara as it allows for controlling the cooling rate at the location of the core pin within the mold assembly.  One skilled in the art would have been motivated in 
In regards to “wherein the first mold portion comprises a plurality of pins protruding within the mold cavity for defining” in the shaped element, the plurality of pins to extend into a mold cavity is further taught by Tahara, see core pins 331, 341, 351, 361, 381, 391, 400, 410, 316, see Figs 23 to 52B, see also teaching of core pins in Cl.85,ll.32-35, and Fig. 46.  Further, it would have been obvious for one of ordinary skill in the art to have the plurality of pins of Tahara to form a plurality of holes in the product as it is a multiplication of the parts for a multiplied effect of forming holes within the mold structure.
It would have been obvious for one of ordinary skill in the art to modify Manda in view of Baresich with the plurality of pins as taught by Tahara as it allows for forming the desired product shape within the molding cavity.  One skilled in the art would be motivated in combining the prior art elements (of Manda in view of Baresich) according to known methods (of the core pins of Tahara) to yield predictable results (of forming holes within the molded article, this is forming the desired product design from the mold surface).

In regards to claim 2, wherein the first portion of the mold cavity adjacent the pins has a cross-section smaller than a cross-section of the second portion of the mold cavity.
In regards to the dimensions of the area of the first portion cavity in relation to the pins having a smaller cross section than the cross section of the second portion of the mold cavity it is noted that the pins would form up an area that would inherently have the remaining portion of the first mold portion to have a smaller area compared to the second mold part that may have no pins/cores/cams.

In regards to claim 3 (dependent upon claim 2), wherein the pins are metal cores. 
Tahara teaches of the core pin that includes a flame sprayed layer on the surface, see Cl27,ll40-44, and further that the core pin can be of a metal core pin, see in Cl27,ll15-36, wherein the attaching member is metal while teaching of portions that are non-metallic material.

In regards to claim 7, wherein the first mold portion is at least partially made of plastic, ceramic, glass or a combination thereof.
	In this regards, the Baresich reference teaches a first mold portion that is at least partially made from ceramic, or glass, see stamper portion above.  Further, Tahara also teaches of mold portion that are made from non-metal material such as ceramic or glass, and thus, one skilled in the art recognizes of the variety of alternate materials other than metals that can be used as mold surfaces.
In regards to claim 10, this having the same claimed features as set forth in claim 1, the difference being of: the first mold part comprising an integral mold portion having a surface defining the mold cavity, and the mold surface made of a material different from non-metal material, free from any metal, and having at least one of a thermal capacity and a thermal conductivity lower than that of solid metal.  This feature also taught in the Baresich and in Tahara references above.

In regards to claim 11 (dependent upon claim 10), the claim having the same limitations as set forth in claim 2 above, the difference is: wherein a portion of the mold cavity adjacent the pins has a cross-section smaller than a cross-section of an adjacent portion of the mold cavity.  See teachings of Thune of the cross section of the pins/cores/cams and the portion of the features in relation to the mold cavity.

In regards to claim 12 (dependent upon claim 11), same limitation as set forth in claim 3, though with the additional that the cores are metal above.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich in view of Manda and Tahara as applied to claims 1 and 10 above, and further in view of Itou (US 3734449).
In regards to claim 4, Baresich in view of Manda and Tahara fails to teach of a core having the layered features.
Here, Itou also teaches of the first mold portion includes a core 3 coated by a layer 15 defining the first surface, the core and layer being made of different materials, 
a first mold portion 3 (male mold or core) having a first surface defining a first portion of the mold cavity and releasably engageable to the feedstock (see surface of first mold portion 3 facing the mold cavity 4, see further of surface 15 of composite layer of core 3, see Col. 3, lines 5-8), the first mold portion having a first thermal capacity and a first thermal conductivity; and
a second mold portion 2 (female mold or cavity) having a second surface defining a second portion of the mold cavity and releasably engageable to the feedstock (see surface of second mold portion 2 facing the mold cavity 4), the second mold portion having a second thermal capacity and a second thermal conductivity;
wherein at least one of the first thermal capacity and the first thermal conductivity is lower than a respective one of the second thermal capacity and the second thermal conductivity (see Col. 2, lines 43-55, wherein the composite layer having a thermal conductivity that is lower than the base metal of metal mold).
Thereby, it would have been obvious for one of ordinary skill in the art to modify the mold of Baresich in view of Manda and Tahara with a core as taught by Itou, as it is a mold shaping feature that can be incorporated into the mold shaping surface.

In regards to claim 5 (dependent upon claim 4), wherein the core and the second mold portion are made of the same material.  Here, Itou teaches of the base 

In regards to claim 6 (dependent upon claim 4), wherein the layer and the second mold portion are made of the same material.  Here in Itou, there is teaching of a plated layers 14 and 15 on both the core and on the second mold portion, see Figure 1, and the materials can be varied including metal plating layers and a portion of the second mold portion.  This can include the same material, and thus it would have been obvious for one of ordinary skill in the art to recognize and modify Itou with the layer and the second mold portion to be of the same material.

In regards to claim 13 (dependent upon claim 10), this is the same as the limitations set forth in claim 4, wherein Itou further teaches the mold portion includes a core 3 coated by a layer 15 forming the surface defining the mold cavity, the core and layer being made of different materials, see Col. 2, lines 43-55.

In regards to claim 14 (dependent upon claim 10), the limitations are the same as the ones set forth in claim 7 above. 

In regards to claim 15 (dependent upon claim 10), wherein the core is made of metal and the layer is a plastic, ceramic or glass layer.  See teaching of Itou regarding the core being made of metal, and further teaching of Itou regarding coating of core with a layer of different material.  Thus, it would have been obvious for one of ordinary skill in .

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich in view of Manda and Tahara as applied to claims 1 and 10 above, and further in view of Niemeyer (US 5728474), see also The Engineering Toolbox (NPL document, regarding thermal conductivity of materials).
In regards to claim 8, wherein the first thermal conductivity is within a range of 0.1 to 0.5 W/mK.
Baresich in view of Manda and Tahara fails to specifically teach of the thermal conductivity range.
	Niemeyer teaches of insulated molds that includes a metal core 12, mold halves made from “relatively high thermal conductivity such as iron, steel, stainless steel, aluminum alloy or brass”, see Col. 3, lines 58-60, and a layer of insulation 26 made from low thermally conductive materials “such as high temperature thermoplastics, thermosets, plastic composites, porous metals, ceramics, and low-conductivity metal alloys”, and a specific material polytetrafluroroethylenes, see Col. 4, lines 4-13 and Col. 10, lines 12-26.  Niemeyer teaches of polytetraflruorethylene and the thermal conductivity of this material, see background reference Engineering Toolbox, that 
It is known in the art of forming mold portions that includes that is made partially of plastic, including forming an insulated mold, see Figures 2a.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the particular materials of Baresich in view of Manda and Tahara with alternate materials of a particular thermal conductivity as taught by Niemeyer, as these are known alternate materials for the mold portions for forming an insulated mold.

In regards to claim 16 (dependent upon claim 10), the limitations are the same as the ones set forth in claim 8 above. 

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich in view of Manda and Tahara as applied to claims 1 and 10 above, and further in view of Suzuki (US 2009/0232930).
In regards to claim 9, wherein the first mold portion includes a layer defining the first surface and having an internal surface opposed to the first surface, the internal surface defining an insulating cavity.
Baresich in view of Manda and Tahara does not teach of an insulating cavity formed on the within the internal surface of the layer.  The concept of utilizing an insulating cavity, or void is known in the injection molding arts as seen by Suzuki, see [0002].  Suzuki teaches of a void 68 that is formed as a heat insulating section, wherein air is accommodated in the groove, see Figures 1 and 2, wherein the insulating 
Thereby, it would have been obvious for one of ordinary skill in the art to modify the first mold portion of Baresich in view of Manda and Tahara with additional heat insulating cavities formed on the internal surface of the layer of the mold as taught by Suzuki in applying known processes for forming an insulated mold.

In regards to claim 17 (dependent upon claim 10), the limitations are similar as the ones set forth in claim 9 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EMMANUEL S LUK/Examiner, Art Unit 1744